      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:93-cr-05046-DAD-1
12                     Plaintiff,
13          v.                                        ORDER DENYING DEFENDANT
                                                      AMEZCUA’S MOTION FOR
14   RAUL AMEZCUA,                                    MODIFICATION OF SENTENCE UNDER 18
                                                      U.S.C. § 3582(c)(1)(A)
15                     Defendant.
                                                      (Doc. Nos. 504, 509)
16

17

18          Pending before the court is a motion for a reduction of sentence pursuant to 18 U.S.C.

19   § 3582(c)(1)(A) brought on behalf of defendant Raul Amezcua. (Doc. Nos. 504, 509.) That

20   motion is based in part on the purported risks allegedly posed to defendant Amezcua by the

21   ongoing coronavirus (“COVID-19”) pandemic. For the reasons explained below, defendant’s

22   motion will be denied.

23                                           BACKGROUND

24          On March 11, 1993, defendant Raul Amezcua and his three co-defendants were charged in

25   a superseding indictment with: one count of conspiracy to manufacture and distribute

26   methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1); one count of manufacturing

27   and aiding and abetting the manufacture of methamphetamine in violation of 21 U.S.C. §

28   841(a)(1) and 18 U.S.C. § 2; and one count of possession with intent to distribute
                                                     1
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 2 of 16


 1   methamphetamine and aiding and abetting the same in violation of 21 U.S.C. § 841(a)(1) and 18

 2   U.S.C. § 2. (Doc. No. 28.)

 3           On September 21, 1993, the jury trial in this case commenced. (Doc. No. 128.) At that

 4   trial, the jury heard testimony that defendant Amezcua conspired with his co-defendants to

 5   manufacture and distribute methamphetamine in Tulare, Fresno, and San Diego counties in the

 6   early 1990s and that he orchestrated the large methamphetamine trafficking operation, including

 7   by directing his co-defendants in the manufacture of methamphetamine at two laboratories

 8   located in hotel rooms and chicken coop sheds that defendant Amezcua had rented in Visalia and

 9   Woodlake, California. (PSR at 4–9, 17; Doc. No. 516 at 1–2.)1 As noted in the Presentence

10   Report (“PSR”) prepared by the U.S. Probation Office of this district prior to defendant’s

11   sentencing, the amount of methamphetamine involved in this conspiracy was more than 10

12   kilograms but less than 30 kilograms. (PSR at 9; Doc. No. 516 at 1.) After executing search

13   warrants at defendant’s hotel rooms and residence, law enforcement agents seized over $80,000

14   in cash and two loaded handguns, an assault rifle, and ammunition. (Doc. No. 516 at 4–9.) One

15   of the seized handguns had been found cocked and loaded in plain view on a shelf in defendant

16   Amezcua’s son’s bedroom closet. (Id. at 9.)

17           On October 7, 1993, following a twelve-day trial, the jury found defendant Amezcua

18   guilty on all counts. (Doc. Nos. 145, 147.) Following his conviction, it was determined that

19   under the U.S. Sentencing Guidelines, defendant Amezcua’s total offense level was 46 and his

20   criminal history category was III, resulting in a sentencing guideline range calling for a sentence
21   of life imprisonment. (PSR at 9–12, 15–16.) On November 21, 1994, the sentencing judge

22   adopted the PSR’s recommendation and sentenced defendant to life imprisonment as to counts

23   one, two, and three, with those terms to be served concurrently, followed by a 60-month term of

24   supervised release, and the mandatory $150 special assessments. (Doc. Nos. 251, 287.)

25   1
       The initiating of this prosecution in 1993 pre-dates the CM/ECF system that federal courts have
26   employed for many years. In this case, aside from the electronic entry of court orders beginning
     in 1999 and a few other entries, electronic entries do not consistently appear on the docket until
27   2005. The undersigned has obtained a copy of the Presentence Report (“PSR”) from the U.S.
     Probation Office and has relied in part upon that document for this background. However, the
28   court also notes that in 1993, presentence reports were not filed on the court’s public docket.
                                                       2
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 3 of 16


 1          Thereafter, defendant filed several motions pursuant to 28 U.S.C. § 2255 seeking to

 2   vacate, set aside, or correct his sentence, of which the first was denied by the then-assigned

 3   district judge on September 21, 1998, and defendant’s successive petitions were dismissed on

 4   August 27, 2012 and July 11, 2014. (Doc. Nos. 380, 464, 467.) Defendant also filed a motion

 5   pursuant to 18 U.S.C. § 3582(c)(2), seeking a reduction in his sentence on the basis of

 6   Amendment 782 to the Sentencing Guidelines, which revised the Drug Quantity Table in USSG §

 7   2D1.1 and reduced the offense level applicable to many drug trafficking offenses, including

 8   defendant’s offense in this case. (Doc. No. 468.) On January 23, 2015, the court denied

 9   defendant’s § 3582 motion, explaining that

10                  [u]nder the amended guideline, the base offense level for this
                    amount of actual methamphetamine is 38, and the adjusted offense
11                  level is 44. At the established criminal history category of III, the
                    defendant’s sentencing range is still life in prison. Because the
12                  pertinent amendment does not result in a different sentencing range,
                    the defendant is not eligible for a sentencing reduction pursuant to
13                  Title 18, United States Code, Section 3582(c).
14   (Doc. No. 472 at 2) (citing United States v. Leniear, 574 F.3d 668, 673–74 (9th Cir. 2009)).

15          Defendant is currently in the custody of the U.S. Bureau of Prisons (“BOP”) and serving

16   his life sentence at United States Penitentiary, Victorville (“USP Victorville”). (Doc. No. 509 at

17   2–3.) On August 7, 2020, defendant filed a pro se motion seeking a reduction of his sentence and

18   immediate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 504.) The court referred

19   defendant’s motion to the Federal Defender’s Office (“FDO”). (See Doc. No. 507, 508.) On July

20   6, 2020, the FDO filed an amended motion for compassionate release under 18 U.S.C.
21   § 3582(c)(1)(A) on behalf of defendant. (Doc. No. 509.) The government filed its opposition to

22   the pending motion on November 5, 2020, and on December 26, 2020, defendant filed his reply

23   thereto. (Doc. Nos. 516, 528.)

24                                         LEGAL STANDARD

25          A court generally “may not modify a term of imprisonment once it has been imposed.”

26   18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment
27   of conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may

28   not be modified by a district court except in limited circumstances.”). Those limited
                                                      3
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 4 of 16


 1   circumstances include compassionate release in extraordinary cases. See United States v. Holden,

 2   452 F. Supp. 3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018

 3   (“the FSA”), motions for compassionate release could only be filed by the BOP. 18 U.S.C.

 4   § 3582(c)(1)(A) (2002). Under the FSA, however, imprisoned defendants may now bring their

 5   own motions for compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018).

 6   In this regard, the FSA specifically provides that a court may

 7                  upon motion of the defendant after the defendant has fully
                    exhausted all administrative rights to appeal a failure of the [BOP]
 8                  to bring a motion on the defendant’s behalf2 or the lapse of 30 days
                    from the receipt of such a request by the warden of the defendant’s
 9                  facility, whichever is earlier, may reduce the term of imprisonment
                    (and may impose a term of probation or supervised release with or
10                  without conditions that does not exceed the unserved portion of the
                    original term of imprisonment), after considering the factors set
11                  forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable,
                    if it finds that –
12
                    (i)    extraordinary and compelling reasons warrant such a
13                         reduction; or
14                  (ii)   the defendant is at least 70 years of age, has served at least
                           30 years in prison, pursuant to a sentence imposed under
15                         section 3559(c), for the offense or offenses for which the
                           defendant is currently imprisoned, and a determination has
16                         been made by the Director of the Bureau of Prisons that the
                           defendant is not a danger to the safety of any other person or
17                         the community, as provided under section 3142(g);
18                  and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission[.]
19

20   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3
21   2
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
22   defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
     date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the regional director denies a
23   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
24   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
25   § 3582(c)(1)(A).
26   3
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
27   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
28   116-136, expands the BOP’s authority to release incarcerated defendants without judicial
                                                      4
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 5 of 16


 1           The applicable policy statement with respect to compassionate release in the U.S.

 2   Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3   compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 4   United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 5   “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 6   though that policy statement was issued before Congress passed the FSA and authorized

 7   defendants to file compassionate release motions). However, a large and growing number of

 8   district courts across the country have concluded that because the Sentencing Commission has not

 9   amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

10   categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

11   circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

12   e.g., United States v. Parker, 461 F. Supp. 3d 966, 979 (C.D. Cal. 2020) (collecting cases); United

13   States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

14

15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     4
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                     5
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 6 of 16


 1          In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 2   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 3   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

 4   has not specifically addressed the question of which party bears the burden in the context of a

 5   motion for compassionate release brought pursuant to § 3582(c) as amended by the FSA, district

 6   courts to have done so agree that the burden remains with the defendant. See, e.g., United States

 7   v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020); United

 8   States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7, 2020).

 9                                                 ANALYSIS

10          As district courts have summarized, in analyzing whether a defendant is entitled to

11   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

12   defendant has satisfied three requirements:

13                  First, as a threshold matter, the statute requires defendants to
                    exhaust administrative remedies. 18 U.S.C. § 3582(c)(1)(A).
14                  Second, a district court may grant compassionate release only if
                    “extraordinary and compelling reasons warrant such a reduction”
15                  and “that such reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission. Id. Third, the
16                  district court must also consider “the factors set forth in Section
                    3553(a) to the extent that they are applicable.” Id.
17

18   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, No. 16-cr-00124-

19   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 970;

20   United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
21   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

22   “consistent with” the sentencing factors set forth in §3553(a)).

23   A.     Administrative Exhaustion

24          Defendant asserts, and the government does not dispute, that defendant has exhausted his

25   administrative remedies prior to filing his pending § 3582 motion. (Doc. Nos. 509 at 3; 516 at 4.)

26   Because failure to exhaust is normally viewed as an affirmative defense, which must be pled and
27   proven, the court will accept the government’s concession and turn to the merits of defendant’s

28   motion.
                                                      6
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 7 of 16


 1   B.     Extraordinary and Compelling Reasons

 2          According to the Sentencing Commission’s policy statement, “extraordinary and

 3   compelling reasons” warranting compassionate release may exist based on a defendant’s medical

 4   conditions, age and other related factors, family circumstances, or “other reasons.” U.S.S.G.

 5   § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other reasons” was included in the

 6   policy statement at a time when only the BOP could bring a compassionate release motion, courts

 7   have agreed that it may be relied upon by defendants bringing their own motions for reductions in

 8   their sentence under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-00236-JAM, 2020

 9   WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

10          The medical condition of a defendant may warrant the granting of compassionate release

11   by the court where the defendant “is suffering from a terminal illness (i.e., a serious and advanced

12   illness with an end of life trajectory),” though “[a] specific prognosis of life expectancy (i.e., a

13   probability of death within a specific time period) is not required.” U.S.S.G. § 1B1.13, cmt.

14   n.1(A)(i). Non-exhaustive examples of terminal illnesses that may warrant a compassionate

15   release “include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage

16   organ disease, and advanced dementia.” Id. In addition to terminal illnesses, a defendant’s

17   debilitating physical or mental condition may warrant compassionate release, including when:

18                  The defendant is
19                  (I) suffering from a serious physical or medical condition,
20                  (II) suffering from a serious functional or cognitive impairment, or
21                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
22
                    that substantially diminishes the ability of the defendant to provide
23                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
24

25   Id. at cmt. n.1(A)(ii). Where a defendant has moderate medical issues that otherwise might not be

26   sufficient to warrant compassionate release under ordinary circumstances, many courts have
27   concluded that the risks posed by COVID-19 may tip the scale in favor of release when the

28   particular circumstances of a case are considered in their totality. See, e.g., Parker, 461 F. Supp.
                                                        7
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 8 of 16


 1   3d at 980 (“Since the onset of the COVID-19 pandemic, courts have determined that inmates

 2   suffering from conditions such as hypertension and diabetes are now at an even greater risk of

 3   deteriorating health, presenting ‘extraordinary and compelling’ circumstances that may justify

 4   compassionate release.”) (collecting cases); United States v. Rodriguez, 451 F. Supp. 3d 392, 405

 5   (E.D. Pa. 2020) (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr.

 6   Rodriguez’s health problems, proximity to his release date, and rehabilitation would not present

 7   extraordinary and compelling reasons to reduce his sentence. But taken together, they warrant

 8   reducing his sentence.”).

 9           Compassionate release may also be warranted based on a defendant’s age and other

10   related factors. Thus, “extraordinary and compelling reasons” exist where a “defendant (i) is at

11   least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health because

12   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

13   imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5

14           Defendant Amezcua argues that extraordinary and compelling reasons warranting a

15   reduction of his sentence to time served now exist because: (1) according to the Centers for

16   Disease Control and Prevention (“CDC”), he faces an increased risk of suffering severe illness

17   from the virus that causes COVID-19 based on his age of 59 years old, his chronic medical

18   conditions of moderate-to-severe asthma and hypertension, and his history of smoking tobacco

19   cigarettes since he was nine years old; (2) he is unable to provide self-care in USP Victorville,

20   where he cannot practice effective social distancing and hygiene in his dorm-style setting with
21   large groups of prisoners and guards rotating throughout the Victorville complex; and (3) USP

22   Victorville is experiencing a resurgent outbreak with skyrocketing rates of COVID-19 infections.

23   (Doc. Nos. 509 at 6–11; 528 at 4–10.)

24           In its opposition, the government contends that “the mere existence of COVID-19 in

25   society and the possibility that it may spread to a particular prison” is not an extraordinary and

26   compelling reason supporting defendant’s early release from imprisonment. (Doc. No. 516 at 9.)
27
     5
       Here, however, because defendant Amezcua is only 59 years old (Doc. Nos. 509 at 12; 528 at
28   12), his age and age-related factors do not play a role in consideration of his pending motion.
                                                       8
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 9 of 16


 1   The government also argues that defendant has failed to carry his burden to establish his

 2   eligibility for compassionate release because he “does not have a condition that diminishes his

 3   ability of self-care within the prison facility,” and his BOP medical records show that he is being

 4   appropriately treated for his medical conditions of asthma, hypertension, and hyperlipidemia. (Id.

 5   at 8–9; see also Doc. Nos. 513, 514.) Moreover, the government contends that those conditions

 6   are not CDC-recognized high risk factors with respect to COVID-19. (Doc. No. 516 at 9–10.)

 7   According to the government, the CDC has not identified hyperlipidemia as a risk factor, and the

 8   CDC identified general non-pulmonary hypertension and moderate-to-severe asthma as

 9   conditions that “might” increase risk of severe illness if one contracts COVID-19. (Id.) The

10   government also disputes the severity of defendant’s asthma condition, focusing on the fact that

11   defendant’s medical records do not reflect that he has been diagnosed with “moderate to severe

12   asthma.” (Id.)

13          In reply, defendant asserts that his asthma is “severe persistent” according to BOP’s

14   Clinical Practice Guidelines for classifying asthma severity, because he uses a prescribed

15   albuterol inhaler multiples times per day and a prescribed Mometasone inhaled corticosteroid

16   daily for long term control of his asthma. (Doc. Nos. 528 at 4–7; 528-1 at 2.) Defendant also

17   points to his BOP medical records, filed under seal in this case, which reflect that both inhalers

18   have been consistently prescribed by the BOP to treat defendant’s asthma over the last two years.

19   (Doc. Nos. 528 at 5; 513 at 20–23, 37, 40; 514.) In addition, defendant has filed a declaration

20   from Dr. Catherine A. Pearson, a practicing internal medicine physician and clinical instructor of
21   infectious diseases at the University of California, San Francisco, who concluded that defendant

22   “closely meets the criteria for severe-persistent asthma” based upon her review of defendant’s

23   BOP medical records and defendant’s declaration summarizing his symptoms. (Doc. Nos. 528 at

24   6–7; 528-3 at 3–5.) Defendant does not dispute that hypertension alone merely may increase the

25   risk of severe illness from COVID-19, but contends that in combination with his asthma, and his

26   age of 59 and history of cigarette smoking—for which there are higher rates of hospitalizations
27   and death from COVID-19 according to Dr. Pearson—he is in fact at a higher risk of suffering

28   severe illness if he were to contract COVID-19. (Doc. No. 528 at 7–9.)
                                                      9
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 10 of 16


 1           It is undisputed that according to the CDC, “[a]dults of any age” who have certain medical

 2   conditions including “moderate-to-severe asthma,” or who have a history of smoking, are “at

 3   increased risk of severe illness from the virus that causes COVID-19,” and adults with

 4   hypertension “might be at an increased risk for severe illness from the virus that causes COVID-

 5   19.” See People with Certain Medical Conditions, Centers for Disease Control and Prevention,

 6   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 7   conditions.html (last updated December 29, 2020); (Doc. Nos. 516 at 9–10; 528 at 6–8). Here,

 8   the court finds that the absence of a formal diagnosis of moderate-to-severe asthma does not mean

 9   that defendant Amezcua is not at an increased risk of suffering severe illness if he were to

10   contract COVID-19 due to his asthma condition, the symptoms of which have been well

11   documented over the last several years and for which he has been prescribed albuterol and

12   corticosteroid inhalers by prison medical staff. (See Doc. No. 513, 514.)

13           The court also notes, however, that defendant has not argued that USP Victorville is

14   unable to monitor and adequately treat his medical conditions. See United States v. Ayon-Nunez,

15   No. 1:16-cr-00130-DAD, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions

16   that can be managed in prison are not a sufficient basis for compassionate release.”) (internal

17   quotation marks and citation omitted). In fact, the medical records filed with the court under seal

18   suggest that USP Victorville is providing adequate medical care to defendant because he is being

19   prescribed and provided the medications necessary to self-care for his health conditions. Thus,

20   the court is not persuaded that the higher risk of severe illness from COVID-19 that defendant
21   faces, based on his medical conditions and history of smoking, rises to the level of an

22   extraordinary and compelling reason supporting compassionate release. See, e.g., United States v.

23   Gorai, No. 2:18-cr-00220-JCM, 2020 WL 1975372, at *3 (D. Nev. April 24, 2020) (finding that

24   defendant “has been unable to self-care in a BOP facility already overburdened by its COVID-19

25   response” where defendant could not receive breathing treatments to clear his lungs as required to

26   treat his asthma, despite repeated requests for them); United States v. Adeyemi, No. 06-cr-124,
27   2020 WL 3642478, at *19 (E.D. Pa. July 6, 2020) (finding no extraordinary and compelling

28   /////
                                                     10
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 11 of 16


 1   reason even though a potential lag in medication prescription refills of defendant’s inhaler might

 2   impact his ability to self-manage his mild asthma).

 3            Rather, defendant merely asserts in somewhat conclusory fashion that his “serious

 4   medical conditions [] substantially diminish his ability to provide self-care at USP Victorville.”

 5   (Doc. No. 528 at 9.) The court acknowledges that the sheer number of positive COVID-19 cases

 6   at USP Victorville may impact defendant Amezcua’s ability to provide self-care. It has been

 7   recognized by some courts that “the presence of COVID 19 . . . necessitates a more expansive

 8   interpretation of what self-care means” and that an inability of individuals at high risk of

 9   becoming severely ill from COVID-19 to practice appropriate hygiene, wear a mask and maintain

10   social distancing may constitute an inability to provide self-care. See Gorai, 2020 WL 1975372,

11   at *3 (citation omitted). In particular, here defendant emphasizes the resurgent outbreak of

12   COVID-19 in USP Victorville, and his inability to practice social distancing and hygiene because

13   he “lives with a large group of prisoners in a dorm-style setting, and [] the guards at Victorville

14   rotate throughout the complex.” (Doc. No. 509 at 10; 528 at 9–10.) In his reply, defendant notes

15   that as of November 5, 2020 (the date of the government’s opposition), the BOP reported that

16   four inmates and four staff members were confirmed with active COVID-19 cases in USP

17   Victorville, and that as of December 26, 2020, the BOP was reporting that 177 inmates and 24

18   staff members were by then confirmed with active COVID-19 cases. (Id. at 9.)6 Defendant also

19   cites to the district court’s decision in United States v. Pacheco, No. 17-cr-00003-DWF-HB, 2020

20   WL 7261109, at *2 (D. Minn. Dec. 10, 2020), granting a reduction of the sentence of an inmate
21   incarcerated in one of the Victorville complex carceral facilities, in which the court noted “the

22   danger posed by the skyrocketing rate of COVID-19 infection at FCI Victorville Medium II,

23   which went from 1 infected inmate to 194 infected inmates during the short briefing schedule on

24   this motion.” (Doc. No. 528 at 10.) Similarly, in United States v. Heffington, No. 1:93-cr-05021-

25   NONE, 2020 WL 4476485, at *7 (E.D. Cal. Aug. 4, 2020), this court granted compassionate

26
     6
27    USP Victorville has a total population of 1,166 inmates. USP Victorville, FEDERAL
     BUREAU OF PRISONS, https://www.bop.gov/locations/institutions/vip/ (last visited January 12,
28   2021).
                                                    11
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 12 of 16


 1   release to an inmate in FCI Victorville, noting that “in just 111 days the active COVID-19 virus

 2   cases at FCI Victorville went from 0 to 113,” and concluding that

 3                   [t]his development is more than sufficient to convince this court
                     that the defendant’s advanced age, medical conditions and the fact
 4                   that several of those conditions place him at higher risk of
                     becoming seriously ill if infected by COVID-19, when considered
 5                   in combination with the outbreak of the virus at his prison of
                     confinement, constitute extraordinary and compelling reasons
 6                   warranting a reduction of his sentence.
 7            Here, the court notes that as of January 12, 2021, the BOP reported that 108 prisoners and

 8   28 staff members at USP Victorville were confirmed as active COVID-19 cases. See

 9   https://www.bop.gov/coronavirus/ (last reviewed Jan. 12, 2021).7 Thus, in the few weeks since

10   defendant filed his reply at the end of December 2020, it appears that the number of active cases

11   at USP Victorville have substantially decreased from 177 active cases among inmates down to

12   108. There is, of course, still no doubt that USP Victorville has suffered from a significant

13   COVID-19 outbreak. However, that outbreak alone is not sufficient to demonstrate that

14   extraordinary and compelling reasons exist for compassionate release especially where prison

15   officials and medical staff have acted so as to currently bring the outbreak under some degree of

16   control. See United States v. Rios-Ayon, No. 1:16-cr-00096-NONE, 2020 WL 7646408, at *6

17   (E.D. Cal. Dec. 23, 2020) (“While it is clear that FCI Victorville is still managing to control the

18   outbreak at that prison to some extent, that alone does not tip the scales in favor of defendant’s

19   compassionate release in light of all the other relevant circumstances.”).

20            Accordingly, the court concludes that defendant Amezcua has not demonstrated that his
21   medical conditions, even in combination with the COVID-19-related conditions at USP

22   Victorville, support a finding that his ability to provide self-care within the prison setting has

23   been substantially diminished at this time. Thus, defendant has not shown extraordinary and

24   compelling reasons exist that warrant a reduction of his sentence under § 3582(c)(1)(A).

25   Therefore, his motion will be denied.

26   7
       The undersigned does not necessarily accept these reported numbers at face value given the
27   manner in which the CDC guidelines apparently allow for individuals to be counted as recovered
     from the virus without confirming test results. However, there is also no evidence before the
28   court contradicting those reported numbers.
                                                     12
         Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 13 of 16


 1   C.       Consistency with the § 3553(a) Factors

 2            Finally, any relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A) must be consistent

 3   with the sentencing factors set forth in 18 U.S.C. § 3553(a).8 See Parker, 461 F. Supp. 3d at 979.

 4   Although not necessary for purposes of resolving the pending motion, the court nonetheless feels

 5   compelled to explain its view that consideration of the § 3553(a) sentencing factors would appear

 6   to, in fact, support defendant Amezcua’s release.

 7            Defendant argues that a reduction of his sentence to time served is consistent with the

 8   sentencing factors because: (1) his offense was non-violent; (2) he has demonstrated remarkable

 9   rehabilitation and remorse; (3) at age 58, his recidivism risk is low; and (4) he has already served

10   more than 27 years in prison, which is “sufficient but not greater than necessary to effectuate the

11   traditional goals of sentencing.” (Doc. Nos. 509 at 11–12; 528 at 1, 13–14.) Defendant asserts

12   that he has “built a solid record of achievements, obtaining his GED, successfully completing

13   classes, and working hard to become a valuable and trusted Unit Team orderly.” (Doc. No. 528 at

14   12.) Defendant also filed letters of support written by other federal prisoners who have been

15   mentored by defendant, in which those inmates describe defendant’s guidance, kindness, and

16   compassion. (Doc. Nos. 528, 528-4.) The undersigned pauses to note how compelling many of

17   those letters are. (See Doc. Nos. 509-3, 528-4.) It is apparent that defendant Amezcua has served

18   as a valuable and positive mentor to other younger federal prisoners during the service of his

19   sentence.

20   /////
21
     8
22     Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                       13
      Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 14 of 16


 1          The government counters that “[g]iven the nature and circumstances of Amezcua’s

 2   crimes, his criminal history, characteristics, and his threat to the public, a sentence reduction is

 3   inconsistent with a careful weighing of the § 3553(a) factors and a sentence reduction is not

 4   warranted.” (Doc. No. 516 at 12.) In addition to the seriousness of defendant’s drug-trafficking

 5   activity which resulted in his convictions, the government emphasizes that defendant’s criminal

 6   history “includes reckless driving, inflict[ing] corporal injury on spouse, as well as arrests (but

 7   not convictions) for assault with a deadly weapon, alien smuggling, and conspiracy to

 8   manufacture methamphetamine.” (Id.) The government also argues that defendant “poses a very

 9   real danger to the community if released” because his conduct while in prison shows that he

10   remains dangerous, noting that defendant has been sanctioned for several disciplinary actions

11   while in BOP custody, including “rioting (2009), possession of drugs (2013), and possession of a

12   dangerous weapon (2017).” (Id. at 11.)

13          In reply, defendant urges the court to consider that people can and do change over time,

14   and he cites to several district court decisions in which sentence reductions were granted in

15   similar circumstances, including reduction of life sentences, notwithstanding the seriousness of

16   the defendant’s original drug-trafficking offense(s) and the occurrence of minor disciplinary

17   infractions while in custody. (Doc. No. 528 at 11–13.) As to his three prison disciplinary

18   incidents, defendant emphasizes that his disciplinary record was not cited by the warden at his

19   prison of confinement as a ground for denying defendant’s request for compassionate relief, and

20   that the BOP considered the 2009 rioting and 2013 possession of marijuana to be minor
21   infractions as shown by the minimal sanctions imposed upon him as a result (loss of commissary

22   and segregation and impoundment). (Id. at 12–13.) Defendant also explained that “[a]s for the

23   2017 charge, for which [he] lost 41 days of good conduct time and six months commissary

24   privilege, a weapon was found in a holding cell [that he] had briefly occupied,” and “[h]e denied

25   possessing the weapon and said it was not his.” (Id. at 13.) Defendant contends that his “few, far

26   between, and minor” disciplinary incidents “pale before the solid record of accomplishments and
27   positive programming [he] has built since 1995,” and “are simply not proof [that] he would be a

28   danger to society if released.” (Id.)
                                                       14
     Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 15 of 16


 1          As an initial matter, the court notes that the fact that defendant is currently serving a life

 2   sentence of imprisonment does not preclude the court from granting compassionate release. Even

 3   before the COVID-19 pandemic, courts recognized that circumstances could warrant the granting

 4   of compassionate release even in the case of prisoners serving life sentences. See United States v.

 5   McGraw, No. 2:02-cr-00018-LJM, 2019 WL 2059488, at *1–2 (S.D. Ind. May 9, 2019) (ordering

 6   the compassionate release of a defendant who had served 16 years of his life sentence following

 7   his conviction for conspiracy to possess with the intent to distribute and distribution of 20 pounds

 8   of methamphetamine, and was now 72 years old and suffering from diabetes, hyperlipidemia,

 9   emphysema, stage three kidney disease, and hepatitis C); United States v. Kubinski, No. 3:93-cr-

10   00028-H, 2020 WL 2475859, at *1 (E.D.N.C. May 13, 2020) (granting release despite the

11   imposition of four life sentences because the defendant’s crimes were for nonviolent drug

12   distribution and conspiracy). The court also agrees that a few relatively minor prison disciplinary

13   infractions does not necessarily preclude the granting of compassionate release. See Heffington,

14   2020 WL 4476485, at *8 (concluding that “[e]ngaging in a single prison fist-fight with no

15   involvement of weapons over the course of living in prison for 27 years does not come close to

16   outweighing all of the factors supporting defendant’s compassionate release”); United States v.

17   Neal, No. 2:09-cr-00089-JAM-KJN, 2020 WL 4476718, at *3 (E.D. Cal. Aug. 4, 2020) (granting

18   release despite expressing concern that defendant played a role in “two in-custody assaults over

19   the past four years” because “viewing [defendant’s] record as a whole,” “the steps she’s taken

20   toward self-reflection and rehabilitation paint a more accurate picture of her time in prison than
21   do the missteps she’s made along the way”).

22          The court recognizes the seriousness of defendant’s offenses of conviction and agrees that

23   the nature of this offense is one that evinces a danger to the safety of the community. Defendant

24   was convicted in 1993 of very serious offenses—he led a conspiracy that produced for

25   distribution over 10 kilograms of methamphetamine. (Doc. Nos. 145, 147.) However, for that

26   offense, defendant has already served over 27 years in prison. (Doc. No. 528 at 2.) In light of his
27   demonstrated rehabilitation over the last 27 years in prison, the court is not persuaded by the

28   government’s argument that defendant poses an ongoing danger to the public. While the court
                                                      15
     Case 1:93-cr-05046-DAD Document 529 Filed 01/19/21 Page 16 of 16


 1   recognizes that rehabilitation alone is not enough to warrant compassionate release, see 28 U.S.C.

 2   § 994(t); U.S.S.G. § 1B1.13, cmt. n.3, in the undersigned’s view, serving over 27-years in prison

 3   clearly reflects the seriousness of defendant’s offenses of conviction, is sufficient to promote

 4   respect for the law, and provides just punishment while also affording adequate deterrence to

 5   criminal conduct. See 18 U.S.C. § 3553(a)(2)(A), (B).

 6          Nevertheless, compassionate release under § 3582(c)(1)(A) is clearly not a general

 7   reconsideration of sentencing provision akin to the prior version of Rule 35 of the Federal Rules

 8   of Criminal Procedure. Nor may the court rely on § 3582(c)(1)(A) to modify a sentence to one

 9   which the undersigned might find to be fair and reasonable were the court to be called upon to

10   sentence today. Instead, because defendant has not shown extraordinary and compelling reasons

11   exist that warrant a reduction of his sentence under the provisions of § 3582(c)(1)(A), his motion

12   must be denied at this time.

13                                             CONCLUSION

14          Defendant Amezcua has made a persuasive case that his release from imprisonment after

15   serving over twenty-seven years in prison would be consistent with consideration of the

16   sentencing factors set forth in 18 U.S.C. § 3553(a). However, he has not shown “extraordinary

17   and compelling” reasons that could justify his release under 18 U.S.C. § 3582(c)(1)(A).

18   Accordingly, defendant’s motion for compassionate release (Doc. Nos. 504, 509) is denied.

19   IT IS SO ORDERED.
20
        Dated:     January 15, 2021
21                                                      UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                      16
